Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1 line 2, “ground fault phase” should be --ground fault in a phase--. Similar corrections are required for claims 2-20.
Claim 1 lines 5-6, “a bus and the ground” should be --a bus and a ground--.
Claim 1 line 10, “and active a voltage” should be –and an active 
Claim 1 line 13, “active voltage reduction” should be –active voltage reduction operation--.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially “an external voltage source is applied at a non-effective ground system side between a bus and a ground, or between a line and the ground, or between a neutral point and the ground, or between a shunting tap of a non-effective ground system side winding of a transformer and the ground, and a voltage output by the external voltage source is Ů = Ů1 + ∆Ů0, so that a fault phase voltage is reduced to achieve voltage arc suppression and an active voltage reduction operation of the ground fault.” 
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art Lazarovich (US20090147414A1), West (US20020190580A1), Parker (US4580186), Hamer (US20070081281A1), Fischer (US20070085549A1), Princinsky (US6888709B2) and Tang (US20160041216A1) have been found to be the closest prior art.
Regarding claim 1, Lazarovich teaches a safe operation method for voltage reduction arc suppression of a ground fault in a phase of a non-effective ground system (abstract, A system for progressively grounding the ungrounded system), for use in ground fault safe operation of a neutral point non-effective ground generator or distribution network (i.e. neutral point 12-1) (fig.1). 

West teaches a safe operation method for voltage reduction arc suppression of a ground fault in a phase of a ground system (fig.3), for use in ground fault safe operation of a generator or distribution network (i.e. grounded poly-phase external voltage source 12) (fig.3), wherein when a single-phase ground fault occurs ([0021], reducing ground current from a source), an external voltage source is applied at a ground system side between a bus and a ground, or between a line and the ground ([0022], A controlled voltage source 32 generates voltage VB that equals voltage VA).
Lazarovich and West do not teach a safe operation method for voltage reduction arc suppression of a ground fault in a phase of a non-effective ground system, wherein when a single-phase ground fault occurs, an external voltage source is applied at a non-effective ground system side between a bus and a ground, or between a line and the ground, or between a neutral point and the ground, or between a shunting tap of a non-effective ground system side winding of a transformer and the ground, and a voltage output by the external voltage 

Parker teaches in a similar field of endeavor of ground fault detection circuits in AC power systems that it is conventional to have a safe operation method for voltage reduction and arc suppression of a ground fault in a phase line of a non-effective ground system (fig.3).
Hamer teaches in a similar field of endeavor of Ground-Fault Circuit-Interrupter (GFCI) systems for three-phase electrical power systems that it is conventional to have a safe operation method for voltage reduction and arc suppression of a ground fault in a phase line of a non-effective ground system (abstract, monitor the main GFCI unit … GFCI system is applicable for … ungrounded as well as other three-phase systems).
Fischer teaches in a similar field of endeavor of an apparatus and method for determining a faulted phase of a three-phase ungrounded power system that it is conventional to have a safe operation method for voltage reduction and arc suppression of a ground fault in a phase line of a non-effective ground system (abstract, an apparatus and method for determining a faulted phase resulting from a fault in a three-phase ungrounded power system).
Princinsky teaches in a similar field of endeavor of transient voltage suppression of three-phase circuits that it is conventional to have a safe operation method for voltage reduction and arc suppression of a ground fault in a phase line of a non-effective ground system (i.e. surge and fault protector circuit 100) (fig.1) (also refer to abstract, circuit connecting the secondary sides of the transformers is not electrically connected to ground).

However, Lazarovich, West, Parker, Hamer, Fischer, Princinsky, and Tang do not disclose the safe operation method for voltage reduction arc suppression of a ground fault in a phase of a non-effective ground system, wherein when a single-phase ground fault occurs, an external voltage source is applied at a non-effective ground system side between a bus and a ground, or between a line and the ground, or between a neutral point and the ground, or between a shunting tap of a non-effective ground system side winding of a transformer and the ground, and 
a voltage output by the external voltage source is Ů = Ů1 + ∆Ů0, so that a fault phase voltage is reduced to achieve voltage arc suppression and an active voltage reduction operation of the ground fault; 
where Ů1 is a normal voltage of an access point when a normal grid voltage source is not connected, 
a variation of zero sequence voltage ∆Ů0 is calculated from formula 
∆Ů0 = Ů03 - Ů01 or ∆Ů0 = Ůϕ1 - Ėϕ 
Ů03 is a zero sequence voltage after the active voltage reduction operation, 
Ů01 is a zero sequence voltage under a normal operation, 
Ėϕ is a power voltage of the ground fault phase, 
ϕ1 is the fault phase voltage in a range of [0, Uϕ0) after the external voltage source is applied, and Uϕ0 is the fault phase voltage before the external voltage source is applied.
It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lazarovich, West, Parker, Hamer, Fischer, Princinsky, and/or Tang to arrive at the claimed invention.
Claims 2-20 are allowed based on their dependency on claim 1.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        11/19/2021

/KEVIN J COMBER/Primary Examiner, Art Unit 2839